Citation Nr: 1213448	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with right lower extremity radiculopathy, prior to November 9, 2009.

2. Entitlement to a rating in excess of 30 percent for degenerative disc disease of the lumbar spine, from November 9, 2009.

3. Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, from November 9, 2009.

4. Entitlement to a total rating based on unemployability (TDIU) due to service-connected degenerative disc disease of the lumbar spine and related right extremity radiculopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 1973, and from November 1973 to August 1976, with periods of service in the Army National Guard before and after these dates.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO implemented the Board's grant of service connection for a low back disability (recharacterized as degenerative disc disease of the lumbar spine), and assigned an initial, noncompensable rating effective October 9, 2002 (the date of receipt of the Veteran's petition to reopen his claim for service connection).  In July 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A May 2006 statement of the case (SOC) was issued to the Veteran, which increased the Veteran's rating from noncompensable to 10 percent, effective October 9, 2002.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) in July 2006.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.
In September 2008, the Board remanded the claim for a higher initial rating for degenerative disc disease to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional action, to include arranging for the Veteran to undergo VA examination.  

In August 2010, the AMC awarded a higher initial rating of 30 percent for degenerative disc disease, effective November 9, 2009, and also assigned a separate 20 percent rating for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, effective November 9, 2009.  A rating in excess of 40 percent for the combined disabilities since November 9, 2009 was denied (as reflected in an August 2010 supplemental SOC (SSOC)).

In December 2010, the Board remanded to the RO, via the AMC, the claims for higher ratings for a lumbar spine disability, prior to and since November 9, 2009, 2009 (characterized in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999) and AB v. Brown, 6 Vet. App. 35, 38 (1993)), as well as the claim for a higher rating for radiculopathy, from November 9, 2009, and the claim for a TDIU due to service-connected lumbar spine disability and radiculopathy.  These claims were remanded for further action, to include additional development of the evidence.  After accomplishing further action, the AMC denied each claim (as reflected in an October 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board notes that, in November 2011, the Veteran submitted additional evidence directly to the Board, without a waiver of initial RO consideration of the evidence. However, the evidence almost entirely consists of copies of private medical records which are exact duplicates of evidence previously of record and considered by the RO.  Within the records is a single private report, dated November 10, 2009, that was not previously submitted, but this report is not pertinent to the claim herein decided as it dated beyond the relevant appeal period.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2011).

The Board's decision addressing the claim for an initial rating in excess of 10 percent for the Veteran's lumbar spine disability, prior to November 9, 2009, is set forth below.  The claims for higher ratings for the lumbar spine disability and radiculopathy, from November 9, 2009, as well as entitlement to a TDIU, are addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Under the criteria in effect from the October 9, 2002, effective date of the grant of service connection, through September 25, 2003, the Veteran's lumbar disc disease was manifested by limitation of motion of the lumbar spine and complaints of pain, but there was no evidence of incapacitating episodes or chronic neurological manifestations.

3.  Under the criteria in effect from September 26, 2003, through November 8, 2009, the Veteran's lumbar disc disease was manifested by limitation of motion of the lumbar spine and complaints of pain, but there was no evidence of incapacitating episodes, limitation of motion was not to an extent to warrant the next higher rating, even on repetitive motion, there was no evidence of muscle spasm or guarding, and insufficient evidence of any separately ratable neurological manifestation.

4.  At no point prior to November 9, 2009, was the Veteran's lumbar spine disability shown to be so exceptional or unusual as to render inadequate the schedular criteria for rating the disability.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with right lower extremity radiculopathy, prior to November 9, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, the May 2006 SOC set forth the criteria for higher ratings for lumbar spine disability (the timing and form of which suffices for Dingess/Hartman). 

Also, in October 2008, May 2010, and January 2011 post-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this notice also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity for the Veteran to respond, the August 2010 and October 2011 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, private treatment records, records from the Social Security Administration (SSA), and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2008 Board hearing, along with various written statements provided by the Veteran, and his friends, relatives, and representative on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

Regarding the latter point, the Board is satisfied that the RO has substantially complied with its December 2010 remand directives as they pertain to the claim herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AMC  secured additional VA treatment records, and afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In a private medical report of August 1999, the Veteran was noted to have a normal gait pattern.  He was able to flex with his fingertips to his calf, and extension was to neutral.  He could laterally bend to the right and left to 20 degrees.  He had a loss of normal lumbar lordosis.  There was no evidence of muscle spasm.  His motor, sensory, and reflex examinations were normal, and sciatic stretch was negative.

In a private medical report of May 2000, the Veteran was noted to have a normal gait.  He was uncomfortable lying in the supine position.  He did not show tenderness on palpation of the lumbosacral spine.  The Veteran's range of motion was abnormal, but specific measurements were not documented.  The Veteran was diagnosed with spinal disc disease.  

A separate May 2000 private medical report indicates that, on range of motion testing, flexion was to 75 degrees, and extension, bilateral lateral bending, and bilateral lateral rotation were each to 20 degrees.

A September 2001 private medical record reflects that the Veteran was diagnosed with degenerative disc disease with bulging disc at 4-5.  His reflexes examination was normal, as were motor and sensory examinations. 

A November 2002 private medical report documents the Veteran's complaints of chronic low back pain.  He was diagnosed with L5-S1 radiculopathy, as well as a history of right side herniation at L3-L4 and L4-L5.

In a private medical report of July 2003, the Veteran was noted to have a stable, reciprocal heel-and-toe gait.  He had normal posture and normal lumbar lordosis.  He could flex with this fingertips to his ankles, and extension was to neutral.  Lateral bending was to 30 degrees on the right and left.  There was no evidence of tenderness or spasm.  He had a normal motor, sensory, and reflex examination.  Straight leg testing was negative.

A January 2005 private medical report reflects that the Veteran had a normal, unrestricted gait with no antalgic component present.  His motor examination and sensory examination were normal.  His range of motion was normal.  Diffuse pain was noted on palpation of the upper back and lumbar paraspinous muscles, but no spasms were observed.

On VA examination in February 2006, the Veteran displayed a smooth and steady gait, and good posture.  Deep tendon reflexes were normal.  The Veteran displayed forward flexion to 90 degrees with pain at 70 degrees, extension to 30 degrees with pain at 20 degrees, left lateral rotation to 30 degrees with pain at 20 degrees, right lateral rotation to 30 degrees with pain at 30 degrees, left lateral flexion to 30 degrees with pain at 20 degrees, and right lateral flexion to 30 degrees with pain at 30 degrees.  There was no evidence of weakness, incoordination, a lack of endurance, or fatigue on repetition.  There were no incapacitating episodes in the last 12 months.  X-rays showed degenerative changes of the lumbar spine, status post surgery, with multiple metallic clips in the pelvis post-surgery.

A November 2006 VA treatment record notes that the Veteran displayed a normal gait and could walk on heels and toes.  Musculoskeletal tenderness was noted in the lumbar spine.  Straight leg testing was negative, and motor strength was normal.  Deep tendon reflexes were depressed over the patella.  The Veteran was diagnosed with lumbar spondylosis and lumbar degenerative disc disease.

An August 2007 VA treatment record indicates that the Veteran had spasm of the lumbar muscles, and tenderness.  Flexion was to 40 or 50 degrees, and extension was to 10 or 20 degrees.  There were no motor or sensory deficits.  The examiner determined there were no neurological deficits, despite complaints of radiating pain.
In a September 2008 VA treatment record, the treating provider noted no kyphosis, lordosis, or scoliosis.  Tenderness was found in the paraspinal muscle group.  No neurological abnormalities were identified.

During the August 2008 hearing, the Veteran testified that, his back disability had worsened since his February 2006 VA examination.  He estimated that, on average, he experiences flare-ups of lumbar spine problems two to three times a week, and incapacitating episodes at least twice a month. 

An April 2009 private medical record reflects that the Veteran had decreased lumbar lordosis.  There was no tenderness with palpation.  His range of motion was decreased in flexion and extension.  His motor and sensory examinations were normal.    

Private medical records dated in June 2009 and August 2009 note that the Veteran had decreased lumbar lordosis.  There was no tenderness with palpation.  His range of motion was decreased in flexion and extension.  His motor and sensory examinations were normal.    

A September 2009 private medical record indicates that the Veteran displayed normal lumbar lordosis.  He had tenderness on palpation of the lumbosacral joint.  He had no limitation of motion, and positive straight leg testing.  He was diagnosed with lumbar spondylosis without myelopathy.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet . App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.

Historically, in a May 2005 Board decision, implemented by the RO in a June 2005 rating decision, the Veteran was awarded service connection for his lumbar spine disability, and assigned an initial, noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, for intervertebral disc syndrome (IVDS), effective from the October 9, 2002 date of claim.  The Veteran appealed the initial rating assigned.  In a May 2006 rating decision, the rating was increased to 10 percent, effective October 9, 2002.  In an August 2010 rating decision, the rating was increased to 30 percent, effective November 9, 2009.  As indicated 

Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome (IVDS), and, effective September 26, 2003 VA revised the criteria for rating all disabilities of the spine.  As there is no indication that either version of the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the applicable revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO considered the claim under both the former and revised applicable criteria, as appropriate, and has given the Veteran notice of the former and revised applicable criteria in the SOC and SSOCs.  Hence, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria, as appropriate. 

A.  Prior to September 26, 2003

Under the provisions of DC 5293, as in effect from September 23, 2002 through September 25, 2003, IVDS (preoperatively or postoperatively) was evaluated by one of two methods: either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  When based on incapacitating episodes, a rating of 20 percent was warranted with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period.

For purposes of evaluation under former DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician, and chronic orthopedic and neurological manifestations mean orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly, or nearly so.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected low back disability is not warranted at any point pertinent to the claim on appeal prior to September 26, 2003.

Collectively, the medical evidence pertinent to this time frame reflects that the Veteran's lumbar disc disease was manifested by limitation of motion of the lumbar spine and complaints of pain, but there was no evidence of incapacitating episodes or chronic neurological manifestations.

Notwithstanding the Veteran's assertions as to the frequency of incapacitating episodes, the medical evidence simply does not reflect that the Veteran experienced incapacitating episodes, and bed rest and treatment by a physician was not shown otherwise.  Moreover, despite the November 2002 assessment of radiculopathy, the remainder of the medical evidence showed no neurological abnormalities, including the reports of August 1999, May 2000, and September 2001.  Thus, for the time period in question, the weight of the evidence indicates that, for the period in question, chronic neurological manifestations, as defined in DC 5293, Notes 1, 2 (2003), were not shown.   

The Board notes that the 10 percent rating assigned adequately compensates the Veteran for any functional loss due to pain and other factors noted in sections 4.40 and 4.45, and DeLuca, during the period in question.  As indicated, the Veteran's complaints of pain were documented.  However, the medical evidence did not document, and the Veteran did not specifically allege, any functional loss due to pain greater than that shown objectively during flare-ups or with repeated use. There also was no evidence of weakness, excess fatigability, or incoordination associated with the lumbar spine.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the period in question.

The Board has also considered whether, for the pertinent time frame, a rating in excess of 10 percent is warranted under any other potentially applicable diagnostic code in effect prior to September 26, 2003, but has found none.  The evidence from this time period did not reveal the presence of vertebral fractures or ankylosis, as was required for higher ratings under former Diagnostic Codes 5285 through 5289.  A rating of 20 percent was warranted under Diagnostic Code 5292 with evidence of "moderate" limitation of motion of the lumbar spine.  The terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  While a reduced range of motion was shown, the Board does not find this approximated a moderate limitation of motion; flexion was normal in August 1999 and nearly so in May 2000.  Extension, lateral flexion, and lateral rotation, were each reduced, at most, by 10 degrees.  For these reasons, the Board finds that a higher rating was not warranted under former DC 5292.  Similarly, while a higher rating was available under former DC 5295, this required evidence of muscle spasm on extreme forward bending.  The August 1999 examiner found no evidence of muscle spasm, and muscle spasm was not noted by any other provider.  As such, a higher rating is not warranted under DC 5295.  The disability also was not shown to involve any other factor(s) that warrant evaluating the disability under any other provision(s) of VA's rating schedule.

B. September 26, 2003 through November 8, 2009

Effective September 26, 2003, IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations), or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   See 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, for the period from September 26, 2003, through November 8, 2009, a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted.

Again, notwithstanding the Veteran's own assertions, the above-cited medical evidence for this time period does not reflect that bed rest was prescribed by a physician for a total period of at least 2 weeks in the last 12 months, as required for a 20 percent rating.  Significantly, the February 2006 VA examiner noted that there were no incapacitating episodes due to IVDS.  As such, the criteria for a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes are not met. 

Additionally, the medical evidence does not support a finding that the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion not greater than 120 degrees.  While a August 2007 VA treatment record documented flexion limited to 40 or 50 degrees, this was an isolated finding, as the remainder of the medical evidence showed a normal, or nearly normal, range of motion.  Similarly, the evidence from this time period did not show muscle spasm or guarding.  As such, the Board finds that the criteria for an initial rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine are not met.  This is so even when considering the extent of the Veteran's functional loss due to pain and other factors.

Specifically as regards the DeLuca factors, the Board notes that the February 2006 VA examination report and treatment records reflect that the Veteran reported pain associated with lumbar spine motion.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examination the Veteran was able to accomplish the range of motion indicated above.  The Board also notes that, while objective pain on motion was found, the February 2006 VA examiner further commented that there was no evidence of weakness, incoordination, a lack of endurance, or fatigue on repetition.  In short, the 10 percent rating adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating. 

As indicated above, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  During this period, the Veteran consistently complained of radiating pain.  The November 2006 VA treating provider found depressed deep tendon reflexes, and diagnosed the Veteran with lumbar spondylosis as well as lumbar degenerative disc disease.  Despite this, the majority of the medical evidence does not support the presence of a separate neurological disability.  Neurological functioning was normal in January 2005, August 2007, September 2008, April 2009, June 2009, and August 2009.  As such, the preponderance of the evidence weighs against a finding of any separately ratable neurological manifestation of the Veteran's lumbar spine disability for the period from September 26, 2003 to November 8, 2009.

C.  Both Periods

In assessing the severity of the Veteran's service-connected lumbar spine disability during each relevant period, the Board has considered the Veteran's assertions regarding his low back disability symptoms-which he is certainly competent to provide, as well as those of his friends and relatives.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings during each time period require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating at any point, and pursuant to any applicable criteria, for the period in question.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point prior to November 9, 2009 was the Veteran's lumbar spine disability shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the May 2006 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration during all periods under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, for the period prior to November 9, 2009, there is no basis for staged rating of the Veteran's lumbar spine disability, pursuant to Fenderson, and that the claim for higher rating for this period must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating under any criteria pertinent to the time frame in question, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with right lower extremity radiculopathy, prior to November 9, 2009, is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2010, the Board remanded the claims on appeal in order to arrange for the Veteran to undergo neurological and orthopedic examinations with a physician.  The Board emphasized its preference that a physician, rather than a nurse practitioner, conduct the examination, given the insufficiencies of prior examination reports, and in order to comply with September 2008 remand directives.  The physician was to indicate whether the Veteran had incapacitating episodes associated with his service-connected degenerative disc disease of the lumbar spine, and if so, how often he had such episodes.  In Remand Directive #5, the Board specifically instructed the VA examiner to render findings particularly responsive to the criteria for rating IVDS.

In January 2011, a VA examination was conducted by a nurse practitioner, not a physician.  In the report, the nurse practitioner indicated that the Veteran does suffer from incapacitating episodes associated with his service-connected degenerative disc disease of the lumbar spine.  She failed, however, to provide the frequency of such episodes over a 12 month period, as is necessary for rating the disability.  The Board emphasizes that the Veteran's service-connected lumbar spine disability has been rated pursuant to Diagnostic Code 5243, the code for IVDS.  The only information contained in the examination report regarding incapacitating episodes is the Veteran's self report of their frequency, in which he indicated that he is "chronically incapacitated on a daily basis for the previous 12 months."  An addendum report was obtained in August 2011, but this contained only an opinion on the Veteran's unemployability; it did not offer additional information concerning incapacitating episodes.

Accordingly, the RO should, again, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, to the extent possible, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims remaining on appeal (as all of these claims, emanating from an original award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The Board points out that, as any decision with respect to the claims for higher ratings for the Veteran's lumbar spine disability and radiculopathy from November may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for a higher rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, while these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The  Board notes that in the January 2011 letter sent to the Veteran pursuant to the Board's December 2010 remand, the Veteran was advised of the evidence required to establish a TDIU, to include on an extra-schedular basis.  The notice provided, however, advised the Veteran of the evidence required for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b), rather than § 4.16(b).  The United States Court of Appeals for Veterans Claims (Court)  has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; the latter requires evidence of unemployability.  Id.; see also Thun, 22 Vet. App. at 111.  As such, corrective notice should be afforded to the Veteran.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

The RO's adjudication of all claims should include consideration of  all evidence added to the record since the RO's last adjudication of the claims.  The RO's adjudication of the claims for higher ratings should include consideration of whether staged rating of either disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.  The RO's adjudication of the claim for a TDIU due to service-connected lumbar spine disability and radiculopathy should include consideration of 38 C.F.R. 4.16(b).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

The RO's letter should explain how to establish entitlement to a TDIU due to service-connected lumbar spine disability and radiculopathy, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination by an appropriate physician.

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include consideration of the Veteran's documented medical history and assertions.

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine degenerative disc disease, to particularly include right lower extremity radiculopathy.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the physician should also render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate each claim remaining on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority. In adjudicating each claim for higher rating, the RO should consider whether any, or any further, staged rating, consistent with Fenderson (cited above) is warranted.  Further, adjudication of the claim for a TDIU due to service-connected back and related neurological disability(ies) should include consideration of the provisions of 38 C.F.R. § 4.16(b), as appropriate.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


